DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ amendment to the claims filed on 06/03/2022 in response to the Restriction Requirement mailed on 04/04/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-4, 6, 8, 11, 13-18, 20-22, 24-25, 28, 30, 32-34, 36-42, and 45-50 are pending.
Election/Restrictions
4.	Applicant's election with traverse of Group II, claims 41-42, 45, and 47-50 in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that the references cited in the Restriction Requirement mailed on 04/04/2022 for lack of unity fail to teach compositions and methods with Cpf1 nickase proteins with cytidine deaminase protein or catalytic domain thereof as claimed.  This is not found persuasive in view of the rejections set forth below regarding claims 41-42, 45, and 47-50.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 1-4, 6, 8, 11, 13-18, 20-22, 24-25, 28, 30, 32-34, 36-40, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.
	Claims 41-42, 45 and 47-50 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/508,300, filed on 05/18/2017.
Information Disclosure Statement
7.	The IDSs filed on 11/18/2019 and 01/03/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
8.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  In the instant case, paragraphs 00160-00162, 00226, 00228, 00255, 00454, 00500, 00576, 00653, 00657, and 00726 contain embedded hyperlinks.
Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 41-42, 45, and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 41-42, 45, and 47-50, there is insufficient antecedent basis for the limitation “adapted to link thereto after delivery”.  Furthermore, the recitation of the phrase “adapted to link thereto after delivery” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is unclear what the term delivery is referencing, and accordingly, the boundaries upon which patent protection is sought cannot be ascertained.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 41-42, 45, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2015/089406 A1; cited on IDS filed on 11/18/2019) in view of Zetsche et al. (Cell, 2015; cited on IDS filed on 11/18/2019).
13.	Claims 41-42, 45, and 47-50 are drawn to an engineered, non-naturally occurring system suitable for modifying a Cytosine in a target locus of interest, comprising:  a) a guide molecule which comprises a guide sequence, or a nucleotide sequence encoding said guide moledule; b) a Cpf1 nickase protein, or a nucleotide sequence encoding said Cpf1 nickase protein; c) a cytidine deaminase protein or catalytic domain thereof, or a nucleotide sequence encoding said cytidine deaminase protein or catalytic domain thereof; wherein said cytidine deaminase protein or catalytic domain thereof is covalently or non-covalently linked to said Cpf1 nickase protein or said guide molecule is adapted to link thereto after delivery; wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex, wherein said guide sequence comprises a non-pairing Adenine or Uracil at a position corresponding to said Cytosine resulting in a C-A or C-U mismatch in said heteroduplex formed; and wherein said Cpf1 nickase protein is capable of nicking a second DNA strand at said target locus.
14.	With respect to claim 47, Liu et al. teach an engineered, non-naturally occurring system suitable for modifying a cytosine in a target locus of interest comprising a guide sequence, a Cas9 protein fused to a cytidine deaminase proteins, wherein said cytidine deaminase protein is covalently linked to said Cas9 protein wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex that results into a C-U mismatch in said heteroduplex formed [see Abstract; paragraphs 0007, 0028-0030; 0048; 0082; 0089;  Figure 3].
	With respect to claim 48, Liu et al. teach an engineered, non-naturally occurring system comprising an engineered plasmid (vector) suitable for modifying a cytosine in a target locus of interest comprising a guide sequence, a Cas9 protein fused to a cytidine deaminase proteins, wherein said cytidine deaminase protein is covalently linked to said Cas9 protein wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex that results into a C-U mismatch in said heteroduplex formed [see Abstract; paragraphs 0007, 0028-0030; 0032; 0048; 0089;  Figure 3].
	With respect to claim 49, Liu et al. teach an engineered, non-naturally occurring system comprising an engineered plasmid (vector) suitable for modifying a cytosine in a target locus of interest comprising a guide sequence, a Cas9 protein fused to a cytidine deaminase proteins, wherein said cytidine deaminase protein is covalently linked to said Cas9 protein wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex that results into a C-U mismatch in said heteroduplex formed [see Abstract; paragraphs 0007, 0028-0030; 0032; 0048; 0089;  00140; Figure 3].  Liu et al. further teach one or more regulatory elements such as nuclear localization sequence, cytoplasmic localization sequences, export sequences, and protein tags in combination with the fusion protein domains [see paragraph 0046].
	With respect to claim 50, Liu et al. teach an in vitro or ex vivo host cell or progeny thereof or cell line or progeny thereof comprising the system comprising an engineered plasmid (vector) suitable for modifying a cytosine in a target locus of interest comprising a guide sequence, a Cas9 protein fused to a cytidine deaminase proteins, wherein said cytidine deaminase protein is covalently linked to said Cas9 protein wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex that results into a C-U mismatch in said heteroduplex formed [see Abstract; paragraphs 0007, 0028-0030; 0032; 0037; 0048; 0082-0089;  00140; Figure 3].  
	With respect to claims 41, 42, and 45, Liu et al. teach an in vitro or ex vivo host cell or progeny thereof or cell line or progeny thereof, wherein the modified cell is a human cell or a non-human animal cell comprising the system comprising an engineered plasmid (vector) suitable for modifying a cytosine in a target locus of interest comprising a guide sequence, a Cas9 protein fused to a cytidine deaminase proteins, wherein said cytidine deaminase protein is covalently linked to said Cas9 protein wherein said guide sequence is capable of hybridizing with a target sequence comprising a cytosine on a first DNA strand at said target locus to form a heteroduplex that results into a C-U mismatch in said heteroduplex formed [see Abstract; paragraphs 0007, 0028-0030; 0032; 0037; 0048; 0082-0089;  00140; Figure 3].  Further regarding claims 41, 42, and 45, it is noted that these claims recite “product-by-process” limitations, MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
	However, Liu et al. does not teach the engineered, non-naturally occurring system of the claims suitable for modifying a cytosine in a target locus comprising a Cpf1 nickase protein, or a nucleotide sequence encoding said Cpf1 nickase protein.
	Zetsche et al. teach that Cpf1 is a single RNA-guided endonuclease lacking tracrRNA, and it utilizes a T-rich protospacer adjacent motif and cleaves DNA via a staggered DNA double-stranded break (nicking a second DNA strand at said target locus) [see Abstract; p. 760, column 2; p. 762, column 2; Figure 1].  Zetsche et al. identities two Cpf1 enzymes that are capable of mediating robust genome editing in human cells that has the potential to substantially advance the ability to manipulate eukaryotic genomes [see p. 762, column 2].  Additionally, Zetsche et al. teach that the guide RNA for Cpf1 is notably simpler than the guide RNA for Cas9 and only consists of a single stem loop in the direct repeat sequence [see p. 762, column 2 bridging to p. 763].  Furthermore, Zetsche et al. teach that the structure of the cleavage product of Cpf1 could be advantageous for facilitating non-homologous end joining based gene insertion in the mammalian genome, which would allow researchers to design the DNA insert so that it integrates into the genome in the proper orientation [see p. 765].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Liu et al. and Zetsche et al. according to the teaching of Zetsche et al. to substitute the Cas9 of Liu et al. fusion proteins with the Cpf1 of Zetsche et al. because Liu et al. teach an engineered, non-naturally occurring system comprising a Cas9-cytidine deaminase fusion for creating targeted mismatches in mammalian cells.  Zetsche et al. teach that Cpf1 offers several advantages over traditional Cas9 gene editing systems in that Cpf1 has a simpler guide RNA and the structure of the cleavage product of Cpf1 makes it advantageous for facilitating non-homologous end joining based gene insertion in the mammalian genome, which would allow researchers to design the DNA insert so that it integrates into the genome in the proper orientation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Liu et al. and Zetsche et al. because Zetsche et al. acknowledges that Cpf1 offers several advantages over traditional Cas9 gene editing systems in that Cpf1 has a simpler guide RNA and the structure of the cleavage product of Cpf1 makes it advantageous for facilitating non-homologous end joining based gene insertion in the mammalian genome, which would allow researchers to design the DNA insert so that it integrates into the genome in the proper orientation.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
15.	Status of the claims:
	Claims 1-4, 6, 8, 11, 13-18, 20-22, 24-25, 28, 30, 32-34, 36-42, and 45-50 are pending.
	Claims 1-4, 6, 8, 11, 13-18, 20-22, 24-25, 28, 30, 32-34, 36-40, and 46 stand withdrawn pursuant to 37 CFR 1.142(b).

	Claims 41-42, 45 and 47-50 are rejected.
	
	No claims are in condition for an allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656